ACCEPTED
                                                                                        14-15-00007-cv
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    4/1/2015 5:45:26 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                 CLERK


                     IN THE COURT OF APPEALS
             FOR THE FOURTEENTH APPELLATE DISTRICT
                                                                       FILED IN
                                                                14th COURT OF APPEALS
                               NO. 14-15-00007-CV                  HOUSTON, TEXAS
                                                                 4/1/2015 5:45:26 PM
                                                                CHRISTOPHER A. PRINE
                      GOPIKRISHNA P. DORAISWAMI,                         Clerk
                                                                      APPELLANT,
                                          v.

                PIPING TECHNOLOGY & PRODUCTS, INC.
                                                                        APPELLEE.

            APPELLANT’S SECOND UNOPPOSED MOTION
        FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

        Appellant Gopikrishna Doraiswamy files this Second Unopposed Motion

for Extension of Time to File Appellant’s Brief under the authority of Texas Rule

of Appellate Procedure 10.5(b) and would respectfully show the following:

        1.   This is an appeal from an order of the 333rd Judicial District Court

entered December 10, 2014, granting a temporary injunction in favor of Appellee.

        2.   Appellant’s opening brief is due to be filed on or before April 1,

2015.

        3.   This motion seeks an extension of time of 14 days, up to and

including April 15, 2015.

        4.   This is Appellant’s second request for an extension to file his brief.

        5.   On December 30, 2014, Appellant filed a Motion to Dissolve

Temporary Injunction with the trial court. That Motion was set for oral hearing in

the trial court on March 20, 2015. The oral hearing was not concluded on that date
and was reset to March 31, 2015. The oral hearing concluded on March 31, 2015,

without a ruling from the bench. A ruling from the trial judge on the Motion to

Dissolve is expected shortly.

      6.       Appellant seeks the 10-day extension of the briefing deadline to allow

the trial court to rule on the pending Motion to Dissolve Temporary Injunction

prior to briefing in this matter as the outcome of that motion may be dispositive of

this appeal.

      Therefore Appellant Gopikrishna Doraiswamy respectfully requests that the

Court extend the time for him to file his opening brief by 14 days, up to and

including April 15, 2015.

                                              Respectfully submitted,

                                              ELLISON & KELLER, P.C.

                                              /s/Kelley M. Keller
                                              By: Tracey N. Ellison
                                              State Bar No.15054720
                                              Kelley M. Keller
                                              State Bar No. 11198240
                                              5120 Woodway, Suite 6019
                                              Houston, Texas 77056
                                              Telephone: 713-266-8200
                                              Facsimile: 713-266-8201
                                              kkeller@ellison-keller.com

                                              Attorneys for Appellant




                                         2
                     CERTIFICATE OF CONFERENCE

      I, Kelley M. Keller, certify that on March 31, 2015, I conferred in person
with counsel for Appellee who stated that they do not oppose this request.

                                           /s/Kelley M, Keller
                                           Kelley M. Keller

                        CERTIFICATE OF SERVICE
      A true and correct copy of this Appellant’s Second Unopposed Motion for
Extension of Time to File Appellant’s Brief has been forwarded to all counsel of
record on March 31, 2015, via e-service as follows:
      William Helfand
      C. Larry Carbo III
      CHAMBERLAIN, HRDLICKA, WHITE,
        WILLIAMS & AUGHTRY
      1200 Smith Street, Suite 1400
      Houston, Texas 77002
      Telephone: 713-654-9630
      Facsimile: 713-658-2553

      Attorneys for Appellee
      Piping Technology & Products, Inc.



                                           /s/Kelley M. Keller
                                           Kelley M. Keller




                                      3